Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http:/ww.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD -info-l.jsp.

3.	Claims 17-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,039,087 and over claims 1-22 of U.S. Patent No. 10,368,342, and over claims 1-24 of U.S. Patent 10,904,869, and over claims 1-28 of U.S. Patent 9,967,866 and over claims 1-30 of U.S. Patent 9,485,060.   
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of independent claim 17 of the standing Application are encompassed in independent claim 1 and 13 of Patent 10,039,087, claims 1 and 12 of Patent 10,368,342, claim 1 and 13 of Patent 10,904,869 and claims 1 and 12 of Patent 9,967,866, and claims 1 and 16 of Patent 9,485,060.  In addition, the dependent claims 18-20 of the standing application are encompassed in the dependent claims of Patent 10,039,087, Patent 10,368,342, Patent 10,904,869,  Patent 9,967,866, and Patent 9,485,060.
Therefore, claims of the standing Application are anticipated from claims of the Patent.



Allowable Subject Matter
4. 	Claims 1-15 are allowed over prior art.
5. 	Claims 17-20 contain allowable subject matter.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach the particular limitation in combination with all the other limitations of the claim 1 and 9,  select the PUCCH resource from the one or more PUCCH resources of the selected PUCCH resource set based on the PUCCH resource indication comprised in the DCI; and transmit a PUCCH transmission using the selected PUCCH resource, the PUCCH transmission comprising the UCI bits; and with respect to claim 17, spread each of the plurality of modulated symbols block-wise using a first orthogonal sequence, wherein the at least one orthogonal sequence is configured based on an index received via a radio resource control message.
Claims 1-8 and 10-15 depend on claims 1 and 9 respectively, and claims 18-20 dependent claim 17, therefore, claims 1-8, 10-15 and 18-20 contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
December 7, 2022

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467